 HUNT BROTHERSCONSTRUCTION, INC.177Hunt Brothers Construction,Inc. and InternationalUnion of Operating Engineers,LocalNo. 370,AFL-CIO. Case 19-CA-6411July 17, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn July 16, 1974, Administrative Law Judge Rus-sellL. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and tosubstitute our Order for the one recommended by theAdministrative Law Judge.'Contrary to the conclusions of our dissenting col-league,the so-called "residual" employees are notsome separate and distinct grouping of employeeswhich the Unions must establish they have the rightto represent. These employees are included in and apart of the unit certified by us on August 24, 1972,following a consent election voluntarily agreed to bythe parties. By virtue of this certification, the Unionswere and are entitled to represent all employees cov-ered by the certification and it is undisputed that theresidual employees were a part of the certified unit.Our dissenting colleague argues that the Unions'action in voluntarily agreeing to a collective-bargain-ing agreement covering only a portion of the certifiedunit is tantamount to a waiver of interest in the re-mainder.While we do not dispute the fact that aunion can waive rights it has acquired under a certifi-cation, such waivers will be found only where theyare expressed in clear and unmistakable terms. In ouriThe Administrative Law Judge's recommended Order fails to attachproper significance to the fact that the parties have entered into a valid andexisting collective-bargaining agreement covering some but not all of theemployees in the certified appropriate unit. By recommending that Respon-dent now be affirmatively required to bargain with the certified bargainingrepresentative forallthe employees in the appropriate unit, the Administra-tive Law Judge has indirectly and no doubt unintentionally abrogated theexisting agreement between the parties,since his recommended Order, by itsterms,requires that bargaining begin anew for both contractually coveredemployees and those unit employees who are not so covered.While we havefound that the certified unit is the appropriate unit for purposes of collectivebargaining,we recognize that while the existing collective-bargaining agree-ment remains in effect Respondent can only properly be required to bargainwith the Unions over that portion of the certified unit which is not coveredby the existing agreement.Our Order will so provide.opinion, the record is totally devoid of any evidencewhich supports a conclusion that the Unions intend-ed to or did waive their interest in the residual em-ployees.The certified unit covered all of Respondent's em-ployees at its Coeur d'Alene, Idaho, operations, ex-cluding all office clerical employees, carpenters,guards, and supervisors.When bargaining com-menced, the Unions sought to represent and bargainfor all of the employees covered by the certification.However, Respondent indicated that there would besome difficulty ascertaining which employees werepresently employed at its Coeur d'Alene location inview of its practice of transferring employees fromone jobsite to another.When no agreement wasforthcoming on the identity of those employees pres-ently working out of the Coeur d'Alene location, theUnions proposed that, since Respondent admittedthat the batch plant employees were covered by thecertification, a collective-bargaining agreement couldbe negotiated covering these employees. It is at thisjuncture that a factual issue may be said to arise as towhether the Unions indicated that they were willingto forego bargaining as to any employees other thanthose working at the batch plant or merely post-poned bargaining as to these other employees until alater date. The issue is resolved, as far as we can see,by the Administrative Law Judge's crediting ofUnion Representative Hanson's testimony that henever agreed to limit representation rights to thebatch plant employees and that he continued to dis-cusswithRespondent the Unions' representationclaims as to the residual employees. In connectionwith this credibility resolution, we think it significantto note, as did the Administrative Law Judge, thatthere is absolutely no testimony upon which to estab-lish an intent on the part of the Unions to waive theirrepresentation rights as to the residual employees.Nor do we see any inherent vice in agreement toseparate contracts for separate groups of employees,so asto prohibitper seother contracts for differentgroups in the unit. Such separate provisions are oftenmade, though less often as wholly separate contracts.Our certifications are a conclusive determinationof the bargaining unit and may be varied only by usor by mutual agreement of the parties? In the ab-sencehere of any mutual agreement by the parties tovary the certified unit or indication by the Unionsthat they were waiving their interest in certain of theunit employees, the certification remains intact andRespondent's admitted refusal to bargain with re-spect to certain employees covered by the certifica-tion constitutes a violation of Section 8(a)(5) of theAct.2Jay KayMetal SpecialtiesCorp.,173 NLRB342 (1968).219 NLRB No. 34 178DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hunt Brothers Construction, Inc., Coeur d'Alene,Idaho, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local No. 370, AFL-CIO; La-borers International Union of North America, LocalNo. 238, AFL-CIO; and Teamsters Local Union No.690,affiliatedwithBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Independent, as the exclusive (joint) bargaining rep-resentative of its employees in the following appro-priate unit:All Employees employed by Hunt BrothersConstruction, Inc., at its Coeur d'Alene, Idaho,operations, excluding all office clerical employ-ees, carpenters, guards, and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain with the above-namedUnions as the exclusive (joint) representative of allemployees not covered by the collective-bargainingagreement entered into with the joint exclusive bar-gaining representative on March 16, 1973, in the bar-gaining unit described below, with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All employees employed by Hunt BrothersConstruction, Inc., at its Coeur d'Alene, Idaho,operations, excluding all office clerical employ-ees, carpenters, guards, and supervisors as de-fined in the Act.(b) Post at its principal place ofbusinessin Coeurd'Alene, Idaho, copies of the attached notice marked"Appendix"' Copies of said notice on forms provid-ed by the Regional Director for Region 19, afterl In the event thatthisOrderis enforcedby a Judgment of a UnitedStatesCourtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."being duly signed by an authorized representative ofthe Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER KENNEDY,dissenting:My colleagues find in this case that Respondenthas refused to bargain with the joint representative ofits employees in violation of Section 8(a)(5) of theAct. Idisagree.Having yielded to the bargainingagent's demand that a contract be signed covering aunit smallerthan the certified unit, Respondent isnot under a duty to bargain for the excluded employ-ees absenta showing that (1) the excluded employeesconstitute an appropriate unit and (2) the Unionshave majority support therein. There being no suchshowing on this record, the complaint should be dis-missed.Respondent is engaged in the construction busi-nessprincipally in Coeur d'Alene, Idaho, and doesbusinessin other places in and around Coeur d'Al-ene. Respondent's most important business is operat-ing abatch plant for the production of ready-mixconcrete, but it is also engaged in residential andcommercial construction, highway construction, landclearing and development, and related business. Re-spondent has a total of about 29 employees, of whichabout 16 are employed at the batch plant.On August 24, 1972, the Board certified the jointrepresentative 4 as the exclusive bargaining represen-tative of a unit comprised of all employees employedby Respondentat itsIdaho operations, excluding alloffice clerical employees, carpenters, guards, and su-pervisors. Thereafter, Respondent and the joint rep-resentativeentered into negotiations for a collective-bargaining agreement. During those negotiations, thebargaining agent insisted that Respondent negotiatea contract to cover only the cement batch plant em-ployees. Respondent's secretary-treasurer and officemanager,Dodge, testified that at a bargaining ses-sionin January 1973 one of the union representativesstated, "We are not interested in your housing. Wedon't want anything to do with these other things.Thatwillhave to wait for some other time."Respondent's vice president, James W. Hunt, stated4 Thejoint representative consistedof theTeamstersLocal No. 690, Op-erating EngineersLocal No 370,and LaborersLocal No. 328. HUNTBROTHERSCONSTRUCTION, INC.179that at the same bargaining session he rememberedthathisbrotherPaulhadmentionedtheRespondent's concern about all the employees beingincluded in one contract, and that the Unions' re-sponse was that they were interested in all of theemployees, but, because they were receiving pressurefrom the other concrete premix outfits, they weremainly interested in the concrete outfit.On the other side of the table for these negotia-tions sat Robert E. Kivett, the president and businessagent of one of the three Unions comprising the jointrepresentative.Mr. Kivett acted as chief negotiatorfor the joint bargaining representative.Mr. Kivetttestified that during the negotiations one of theUnions'concerns was the intermingling and transferof employees from one segment of that operation toanother. On March 16, 1973, Respondent and theUnions entered into a collective-bargaining agree-ment covering the batch plant operations only. Thecontractstates in article I:UNION RECOGNITION: The employeragrees to rec-ognize the Unions as the sole collective-bargain-ing agent for all of its employees at a Coeurd'Alene, Idaho, operations engaged in the man-ufacture and transportation of concrete, sandand gravel products including plant mainte-nance and plant cleanup work except and ex-cluding all office and office clerical employees,carpenters, other employees and guards and su-pervisors as defined in the Act.On the other hand, the outstanding Board certifica-tion covered the following unit:All employees employed by Hunt BrothersConstruction, Inc., at its Coeur d'Alene, Idaho,operations,excluding all office clericalemploy-ees, carpenters,guards,and supervisors as de-fined in the Act.The contract is silent as to the Unions' representa-tion of the 13 employees covered by the Board certi-fication but who were not covered by the March 16contract.After the contract was executed, Arthur Hansen,field representative of International Union of Oper-ating Engineers, Local 370, AFL-CIO, the ChargingParty herein and one of the three Unions which com-prise the joint representative, demanded "recogni-tion" from Respondent for those people who wereworking on its construction projects. Hansen causedtwo of Respondent's projects to be picketed. Thepicket sign read, "Employees of Hunt Brothers donot receive union wages and benefits. Operating En-gineers."At another project, the picket sign read,"Hunt Bros. has no agreement with the Laborers Lo-cal No. 238, Operating Engineers, Local 370." Han-sen told Respondent that he was picketing for justexactly what was on the picket sign.As Hansen testi-fied,Hansen was very unhappy about the fact thatthe collective-bargaining agreement covered only thecement batch plant employees,and of these 16 em-ployees all had joined the Teamsters Union except 2who joined his Union,theOperating Engineers.Hansen admitted that he had become very disturbedwith the Teamsters Union when he realized,belated-ly,how the negotiations had been conducted withrespect to the scope of the unit.Respondent refused to bargain with the OperatingEngineers or the Laborers concerning what is euphe-mistically referred to by the Administrative LawJudge as the "residual" employees.The Administra-tiveLaw Judge found that neither the contract northe negotiations established a "specific waiver" ofthe Unions' "right"to represent all the employees ofthe certified unit.He also found that the Unions diddemand from Respondent bargaining on behalf ofthe remaining"residual"13 employees, and that thedemand was not made on behalf of just 1 of the 3Unions comprising the joint representative.The Ad-ministrative Law Judge concluded that such requestbythejointrepresentative"togetherwithRespondent's acknowledged refusal to negotiate forthe `residual'employees, clearly establishes an ade-quate request to bargain."The Administrative LawJudge,therefore,found,and my colleagues agree,that Respondent violated Section 8(a)(5) by refusingon request to bargain collectively with the joint rep-resentative"of all employees in the appropriateunit."According to the Administrative Law Judge,the appropriate unit is that which was certified by theBoard.This last finding is not explained.While my colleagues find Respondent has refusedto bargain with the joint representative in thecerti-fiedunit,they nevertheless order Respondent only tobargain with respect to the "residual"employees notcovered by the current collective-bargaining agree-ment,and to sign a separate contract covering the"residual" employees.Instead of the one certifiedunit, now there stands two.Why not three?Or four?For it is abundantly clear that Respondent hasbargained in good faith with respect to the 16 batchplant employees, just as the Unions demanded. Re-spondent has only refused to recognize the Unions orbargain with respect to the 13"residual" employees,but of course it is axiomatic that Respondent neednot do so unless the demand has been made in anappropriate unit in which the Unions have demon-strated majority support.Contrary to my colleagues,I find that Respondenthas not refused to bargain in violation of the Act,because there has been no demand for recognition 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bargaining in an appropriate unit.See, e.g.,Graneto-Datsun, a Graneto Company,203 NLRB 550(1973). The evidence is clear that the Unions' requestfor bargaining and recognition was for only 13 em-ployees out of the certified unit of 29. There is noevidence in this record to establish the appropriate-ness or inappropriateness of such a unit, nor is thereany evidence as to the Unions' majority support orlack of it in such a unit. Section 8(a)(5) of the Actprovides that an employer commits an unfair laborpractice when it refuses "to bargain collectively withthe representatives of his employees,subject to theprovisions of Section 9(a)."(Emphasis supplied.) Sec-tion 9(a) of the Act provides in pertinent part:Representatives designated or selected for thepurposes of collective bargainingby the majorityof the employees in a unit appropriate for such pur-poses,shall be the exclusive representatives of allthe employees in such unit. . . . [Emphasis sup-plied.]In this case, Respondent has bargained fully and ingood faith with the joint representative and has exe-cuted a contract covering 16 of the 29 employees inthe certified unit. In reaching that contract, Respon-dent did no more than capitulate to the Unions' de-mand that the scope of the unit be confined to the 16cement batch plant employees. It was clearly lawfulfor the parties to so agree.Charles T. Douds, RegionalDirector v. International Longshoremen's Association,Independent [New York Shipping Association], 241F.2d 278 (C.A. 2, 1957); G.B.Curry, President; In-ternationalUnion of Operating Engineers, Local No.428, et al. (Phelps Dodge Corporation),184 NLRB 976(1970).5In my view, and my colleagues do not disagree, theparties were legally entitled to voluntarily bargain foran agreement covering only part of the unit previous-ly certified by the Board .6However, once the parties have seen fit to disre-gard this Board's certification, and negotiate a collec-tive-bargaining contract recognizing the Unions asrepresenting only a part of the employees in the certi-fied unit, then that certification can no longer sup-port the demand for bargaining by one party as to5At 977,the Board stated:We do not and need not evaluate the Respondents'bargaining effortsin terms of the merits of the goal sought to be achieved.For it is wellestablished that the integrity of a bargaining unit,whether establishedby certificationor by voluntaryagreement of the parties,cannot ashere be unilaterally attacked. [See the cases cited therein.]6 Of course,while such is not the case here,neither party in collective-bargaining negotiations may insistto impasseon either contraction or en.largement of the existing appropriate bargaining unit.Salt River Valley Wa-ter Users'Association,204 NLRB 83 (1973);InternationalUnion of OperatingEngineers,Local 525, AFL-CIO (Clark Oil & RefiningCorporation),185NLRB 609 (1970).the remaining segment or segments of employees inwhat the Board viewed as the appropriate unit. Asthe court stated inDouds,supra:... The parties cannot bargain meaningfullyabout wages or hours or conditions of employ-ment unless they know the unit of bargaining.Thatquestion is for the Board to decide on apetition under Section 9(c) of the Act, and thisdecision is conclusive on the parties[citationsomitted],although the decision may subsequent-ly be changed.****... This decision may be altered at a later timeon a new petition to the Board. Past experiencehas demonstrated that the Board on occasionhas done this. It may be altered by the Board if,in a proceeding to enforce or set aside an Orderissued by the Board, a Court of Appeals findsthe Board's determination not supported by sub-stantial evidence on the record as a whole anddeclines to enforce or sets aside the Order basedon that determination.Finally, it may be alteredby agreement of the parties, if the process of altera-tion involves no disruption of the bargaining pro-cess or obstruction on commerce and if the Boarddoes not disturb the agreement in a subsequent rep-resentationproceeding. Lever Bros. Co.,96 NLRB448; Owens-Illinois Glass Co.,108 NLRB 947. Inthese situations, the process of change is con-templated by the Act and is obviously consistentwith its policy of avoiding obstructions of theflow of commerce by encouraging collectivebargaining. And the Board, which is directed ona petition to decide in each case the appropriatebargaining unit, retains control of the changesmade. [Emphasis supplied.]The process of change not permitted by theAct is one that denies the Board this ultimatecontrol of the bargaining unit and disrupts thebargaining process itself. This is precisely whatoccurs when, after the Board has decided whatthe appropriate bargaining unit is, one partyover the objection of the other demands achange in that unit. Such a demand interfereswith the required bargaining "with respect torates of pay, wages, hours and conditions of em-ployment" in a manner excluded by the Act. Itis thus a refusal to bargain in good faith withinthe meaning of Section 8(b)(3).It is apparent that in this case, while the partieshave voluntarily agreed to reduce the certified unit inthiscase,Respondent did not voluntarily agree to7 TheBoard has long since specificallyapprovedand relied on the court'sopinion inDouds.See, e.g.,Phelps Dodge, supra, 977. HUNT BROTHERSCONSTRUCTION, INC.recognize the Unions and negotiate for a unit of the"residual" 13 employees contained-in the originalcertified unit.8ThisBoard cannot find a violation ofSection 8(a)(5) of the Act withoutfirst adducing evi-dence and deciding on that evidence that:(1) these13 "residual"employees constituted an appropriateunit in and of themselves,and (2)the Unions repre-sent a majority of the employees in such a unit. Sec-tion 9(b) of the statute requires the Board to de-termine the appropriate unit for the purposes ofcollective bargaining,and this task belongs exclusive-ly to theBoard.9"Whileithas been held that theparties may agree to consolidate units for purposes ofcollective bargaining,respect for the stability of in-dustrial relations imparted by the Board's determina-tion has led to the rule that apartymay not be forcedto bargain on other than a unit basis."Oil,Chemicaland AtomicWorkers,International Union,AFL-CIO[Shell Oil Companyand its Division]v.N.L.R.B.,486F.2d 1266 (C.A.D.C., 1973).Accordingly,for want of a demand for bargainingin an appropriate unit,and for lack of a showing ofmajoritysupport in an appropriate unit,I find thatRespondent has not violated Section 8(a)(5) of theAct. Iwould dismiss the complaint in its entirety.108The discussionof the AdministrativeLaw Judge with respectto whether"the Union waived its right to demand representation of the residual em-ployees"is erroneous.That discussion is erroneous because it is predicatedon the erroneous premise that a bargaining agent can require an employerto sign a contractfor onlya part of a certified unit and preserve rights underthe Board's certification.Itwas the bargaining agent's own conduct in de-manding a contract foronly the batchplant employees which foreclosednegotiations in the certified unit. The action of the bargaining agent herewas in derogation of the Board's certification and extinguished any obliga-tion of the Respondent to bargain in a residual unit of employees not cov-ered bythe contract.A union cannot demonstrate its majority in a Boardelection in an appropriate unit, obtain a Board certification in that unit, andthereafter insist on bargaining in a unit different from the certified unit.Young and Hay Transportation Company,214 NLRB No. 39 (1974).9My colleagueserr when theystate that my position is that the Unionshave"waived their interest"in representing these employees,or that I findthat the"residual employees are "some separate and distinct grouping ofemployees."The latteris in facttheirposition,as their remedy demonstrates. In myview,the statute requires that this Board find the appropriate unit,and, ifnecessary,order Respondent to bargain in that unit.Painful it may be toacknowledge that the parties have bargained in derogation of our certifica-tion,but that is not unlawful.And unless my colleagues do find these so-called"residual"employees constitute an appropriate unit,their bargainingorder for the "residual"unit offends the statuteIdo notcontend that the Unions have"waived their interest." But it isclear that the parties have bifurcated the certified unit.In such a case nei-ther partycan be required by the Board to bargain in separate units withoutfirst complyingwith the statutorycommand that the Board determine theappropriateness of such units.0 Furthermore,if a labor organization were to file a representation peti-tion seeking a unit of these 13 employees,and if such a unit were foundappropriate, I would revokethe certification herein and direct an election.United Foods, Inc., Dulaney FoodsDivision,188 NLRB117 (1971)APPENDIX181NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, LocalNo. 370, AFL-CIO; Laborers InternationalUnion of North America, Local No. 238, AFL-CIO; and Teamsters Local Union No. 690, affi-liatedwith Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Independent, as the exclusive (joint) representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Unions, as the exclusive (joint)representative of all employees not covered bythe collective-bargaining agreement entered intowith the joint exclusive bargaining representa-tive on March 16, 1973, in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed by Hunt BrothersConstruction, Inc., at its Coeur d'Alene, Ida-ho, operations, excluding all office clericalemployees, carpenters, guards, and supervi-sors as defined in the Act.HUNTBROTHERSCONSTRUCTION, INC.DECISIONSTATEMENTOF THE CASERUSSELLL. STEVENS, Administrative Law Judge: Thismatter washeard at Spokane, Washington, on May 2 and3, 1974. The complaint, issued February 15, 1974, is basedon a chargefiledMay 14, 1973, by International Union ofOperatingEngineers,Local No. 370, AFL-CIO (hereinaf-ter referredto as the Union). The complaintalleges thatHunt Bros.Construction, Inc.' (hereinafter referred to asRespondent),violated Section 8(a)(1) and (5) of the Na-iAs amended by Respondent at hearing. Name erroneouslyison thepleadings as Hunt BrothersConstruction, Inc. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional LaborRelationsAct (hereinafter referred to as theAct).IssuesThe principal issues herein are:1.Whether this matter should be deferred for submis-sion to an arbitrator.2.Whether the Union, having executed a bargainingagreement with Respondent covering a portion of the em-ployees within the appropriate unit, thereby and throughits actions and words relative thereto, waived its right todemand that Respondent bargain for an agreement oragreements to cover employees not encompassed withinthe executed agreement (hereinafter referred to as residualemployees).3.Whether the Union requested that Respondent bar-gain with it concerning the residual employees, and, if so,whether Respondent refused to bargain.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel and Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTAt all times material herein Respondent has been, andnow is, an Idaho corporation engaged in the manufacture,preparation, and delivery of ready-mix concrete; landclearing; residential construction; land development; andrelated enterprises. During the past 12 months, a represen-tative period, Respondent purchased goods and materialsvalued in excess of $50,000 directly from outside the Stateof Idaho, and purchased goods and materials valued inexcess of $50,000 from firms which, in turn, purchased saidgoods from outside the State of Idaho.If.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of OperatingEngineers,Local No.370, AFL-CIO, is a labororganizationwithinthe meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheBackgroundRespondent is an Idaho corporation, principally ownedand controlled by James W. Hunt and Paul E. Hunt, whoare brothers. Respondent's principal place of business is inCoeur d'Alene, Idaho, but it does some business at otherplaces in and near Coeur d'Alene. Respondent's most im-portant business is operation of a batch plant for the pro-duction of ready-mix concrete, but it also engages in resi-dentialandcommercialconstruction,highwayconstruction, land clearing and development, and relatedbusiness. Respondent has a total of about 29 employees, ofwhich about 15 are employed at the batch plant.On August 24, 1972, the National Labor RelationsBoard certified that the Union and two other labor organi-zations 2 (said three organizations sometimes hereinaftercollectively referred to as the joint representative) as thejoint exclusive bargaining representative of the unit com-prised of all employees employed by Respondent at itsCoeur d'Alene, Idaho, operations, excluding all office cleri-cal employees, carpenters, guards, and supervisors?On March 16, 1973, Respondent and the joint represen-tative of said unit entered into a memorandum of agree-ment covering Respondent's batch plant operations only.No collective-bargaining agreement has been negotiatedfor, or executed to cover, the remaining 13 residual em-ployees.James W. and Paul E. Hunt also conduct a business inCoeur d'Alene as a partnership, known as Inland Framingand Builders. The business is a legal entity, separate andapart from Respondent and separately registered with ap-propriate governmental offices. The partnership, organizedfor construction work, has been in existence about 4 yearslonger than Respondent, although it has been inactive,with no employees or business activities, for about the past18 months. The partnership has, in the past, entered intocompliance agreements with the three unions representingthe unit involved herein.4Respondent also does some business under the firmname of Empire Concrete, but that fact results in no legalor practical consequences, so far as this case is concerned.Only bookkeeping functions are involved.The controversy herein arose because of the Union'scontention that Respondent refused to bargain for anagreement to cover the residual employees. Respondentdoes not deny that it refused to bargain and continues todo so, but contends there is no duty to bargain.The record establishes a series of bargaining sessionsthat resulted in the agreement of March 16, 1973, and italso shows the concurrence of the parties that the agree-ment covered only batch plant employees.The principal question is the intent of the parties con-cerning the residual employees-whether the agreementnegotiated by the joint representative foreclosed furtherbargaining, or whether it merely set aside the residual em-ployees for later bargaining in their behalf.B. Basic Evidence and TestimonyThe parties are in agreement that the contract of March16, 1973, resulted from a series of six bargainingsessions,and that the contract is limited by its terms and by intentof the parties to employees of the batch plant.The bargaining unit is described in the Board's certifica-tion as:2 LaborersInternationalUnion of North America, Local No. 238, AFL-CIO; and Teamsters Local Union No. 690, affiliated with Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Indepen-dent.3Agreementfor ConsentElection, signed by Respondent and the jointrepresentative, so describes the unit (G. C Exh 2B.)4 G. C. Exhs. 13, 14, and 15 HUNT BROTHERSCONSTRUCTION, INC.183All employees employed by Hunt Brothers Construc-tion, Inc. at its Coeur d'Alene, Idaho operations, ex-cluding all office clerical employees,carpenters,guards,and supervisors as definedin the Act.The contract of March 16 states, in article I thereof:UNION RECOGNITION: The Employer agrees to recognizethe Unions as the sole collective bargaining agent forall of its employees at its Coeur d'Alene, Idaho opera-tions engaged in the manufacture and transportationof concrete,sand and gravel products including plantmaintenance and plant clean-up work except and ex-cluding all office and office clerical employees, car-penters, other employees and guards and supervisorsas defined in the Act.The contract does not have a specific waiver of unionrepresentation of, or bargaining for, the residual employ-ees. If a waiver exists, it can be shown only by testimony.Testimony adduced at hearing on this subject was not ex-plicit.Waiver, or absence thereof, thus can be found onlyby implication,if at all.As shown above, the union-recognition clause of thecontract is more restrictive than the Board's certification ofthe unit. It is clear that the Board did not limit the unit tothe batch plant, and there has been no unit clarification orother action to formally establish a unit covering fewerthan all of Respondent's employees at its Coeur d'Aleneoperations.It is also clear that the contract specifically excludes "of-fice" and "other employees" in addition to the Board's de-scription of those excluded from the unit as office clericalemployees, carpenters, guards and supervisors. The recordshows that those differences between the Board's unit des-scription and article I of the contract were the result ofnegotiations-they were not inadvertent. The reason forthe differences, however, was not specifically established athearing.The record shows that the unit certified by the Boardconsists of 29 employees. Of that total, 16 were covered bythe contract of March 16.It is necessary,therefore,to examine the testimony rela-tive to the subject of possible waiver. A refusal to bargainhaving been acknowledged by Respondent, and the con-tract being silent on the subject, only testimony can estab-lish whether or not there was a waiver of representation.Robert E. Kivett, hereinafter referred to as Kivett, testi-fied for the General Counsel on direct examination that heis the president and business agent of Local 690, and thathe was spokesman for the joint bargaining representativeatnegotiationswithRespondent. He said he acted asspokesman by informal oral agreement of the three indi-vidual union representatives involved, and it was agreedthat he would be spokesman "until this contract was suc-cessfully negotiated."Kivett testified at some length to negotiation sessionsattended by representatives of the three unions and of Re-spondent.He said he attended sessions on December 1 and15, 1972, and on January 22 and February 1 and 20, 1973.He testified that, during the meeting December 1, he "mayhave specifically asked the question `Well, do you peopleintermingle your crews from one segment of your opera-tion to the other', and the answer was yes, they do at differ-ent times."He also stated "It was agreed that at certaintimesemployees may be driving mixer trucks who are em-ployees for or for a portion of the company known as Em-pire Concrete who are, in fact, actually employees of HuntBrothersConstructionCompany and are paid by thesame."Kivett testified that, although he did not recall specificstatements, he did remember "cross-table" discussions dur-ing the bargaining sessions relating to employees otherthan those at the batch plant. He said he also rememberedsome discussion about possible instances that later mayarise involving exchanges of employees on a temporary ba-sisbetween Inland Framing and Respondent. He statedthat he indicated during "cross-table" discussions "Well, ifsomething different happens later, why then we'll be talk-ing about that then." Kivett testified at some length to dis-cussions, at bargaining sessions, concerning Respondent'sactivities,work, and employees involved in projects otherthan the batch plant.Jacob B. Dodge, hereinafter referred to as Dodge, testi-fied as secretary-treasurer and office manager of Respon-dent. He outlined the legal status of Inland Framing andBuilders as a separate entity, registered under Idaho law,and the status of Empire Concrete as a trade name some-times used by Respondent. He stated that Inland Framingand Builders presently is inactive, it having last engaged ina project about 1-1/2 years ago. That was a highway pro-ject in the Craigmont area of Idaho. He testified that, dur-ing the period of time Inland Framing and Builders wasactive, therewas some interchange of employees andequipment between that partnership and Respondent. Hestated that, on the partnership's last job (Craigmont), In-land Framing and Builders used about 30 of its own em-ployees, of which 2 to 4 formerly had been employees ofRespondent. When the Craigmont job was completed, thetwo to four former employees of Respondent returned totheir former jobs with Respondent and the others were laidoff by the partnership.Dodge testified that, at the bargaining session of January22, 1973, a representative of Local 238 stated (in the wordsof General Counsel) "We are not interested in your hous-ing.We won't have anything to do with these other things.That will have to wait for some other time," or that therewas "conversation along that line."Arthur I. Hansen, hereinafter referred to as Hansen,field representative of Operating Engineers Local 370, tes-tified that, prior to the filing of the petition for election, heand others "contacted employees of Hunt Brothers on vari-ous projects and obtained bargaining cards for the purposeof NLRB elections for its employees."Hansen testified that, at the first bargaining session onOctober 19, 1972, a principal subject was the name of thecompany involved in the negotiations. He said the negotia-torswere talking about "The same number of employeeswere on theExcelsiorlist," totaling 29. He also testified, ondirect examination, that he talked with James Hunt in ear-lyApril 1973 (after the agreement was signed), when hevisited Respondent's place of business to sign up the newmembers of his Local. He said he only obtained two mem- 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers, and asked Hunt about it:A.Well, I asked Jim Hunt specifically where therest of the people were. And he asked me if I had readthe contract signed on March 16. And I informed thatIhad read that contract. I asked him about the em-ployees who were at that time out digging ditches,building roads, other heavy and highway constructionwork, and he said that they didn't fit into this thing.We weren't talking about them.I informed him then that I certainly felt that I repre-sented those people, and that I certainly wanted todiscuss them.Q. Did Mr. Hunt make any reply to that?A. I don't recall, I don't believe at that time. I don'tbelieve he made any comment.Hansen testified that he talked with James Hunt in thelatter part of April 1973, and asked about a project at Air-way Heights,Washington,that Respondent was engagedin.Hansen stated that Hunt told him"This was not some-thing that I had a contract over or that I had any right todiscuss with them at all." Hansen said he then caused pick-ets S to be set up at Airway Heights for recognition, andvisited the jobsite, where he obtained three membershipapplication cards and bargaining cards. After 2 days,Hansen's members were sent to Respondent's jobsite atPritchard, Idaho, and the picketing at AirwayHeights wasdiscontinued. Picketing was conducted at Pritchard 3 days.Hansen testified that he talked with the Hunt brothersand Dodge May 8, 1973:Jim Hunt asked me specifically what I was picket-ing for and I told him for just exactly what was on thepicket sign. That sign, I was trying to recall what, Paulthen asked me hadn't I read the agreement that hadbeen signed. And, again, I informed him that I hadindeed read the agreement. I think I asked him whatthe relationship was to this project with regard toNorthland General and I was again informed thatNorthland General or the other employees on the pro-ject at Pritchard had nothing to do with the contractwe had consummated with Hunt Bros. I believe thatwas about the size of the conversation.Hansen said he also talked during that conversation abouthis desire to bargain for a contract to cover "the people inthe Unit," and that he mentioned a type of contract he hadinmind, but that he was unable then to discuss contractterms.On cross-examination,Hansen denied that nothing wassaid in his conversation with James Hunt the early part ofApril 1973 relating to Hansen's claim to represent employ-ees other than thosein the batchplant.Hansen also testi-fied that he then expressed to James Hunt his annoyancewith only getting two new members as a result of the con-tract.Hansen said he told James Hunt that the matter3Itwas stipulatedat hearing that the picketsign usedat AirwayHeightsread"Employees of Hunt Bros. do not receive union wages and benefits.OPER. ENG."Harold Averytestifiedthat he printedthe signsused at the Pritchardproject,and that they read:"Hunt Bros. has no agreement with the Labor-ers Local No.238, Operating Engineers,Local 370."would be discussed with the Teamsters, who got most ofthe new members, and he said he possibly asked Hunt'sassistancein talking with the Teamsters.Hansen testified on cross-examination that he told theHunt brothers during a conversation in May 1973 that "Iwas picketing(Note: at AirwayHeights)for recognition ofthose people who were working on the project." That state-ment later was reiterated on cross-examination. He alsotestified about that conversation"Iwanted to settle theissueof the additional employees of Hunt Brothers prior togoing into a logging agreement."He denied that he askedto include employeeson the AirwayHeights job in theexistingcontract covering the batch plant.Relative to the early April conversation with JamesHunt, when new members were being signed up by Han-sen, the latter testified that he was upset, and said why:THE WITNESS:Well, it was pretty apparent that I hadgotten three people out of the possible 18. So some-body had got the rest of them which was the teamstersunion and I was certainly a little unhappy about itwhen I discovered that there were only, after beingtold that we apparently by the company's determina-tion had negotiated only for a portion of those peopleon the Excelsior list. And it had been my assumptionthat we were negotiating for all of them so 28 personshad now all of a sudden become something like 13 or18. I'm not sure of the exact number. This was my, Ithink this was my remarks relative to why I was dis-turbed with the teamsters union.Dodge stated that he was present at the early April con-versation between James Hunt and Hansen, and that noth-ing was said about bargaining for residual employees, nordid Hunt tell Hansen to read the existing contract. Dodgealso testified that nothing was said at the May 8 conversa-tion between Hansen and the Hunt brothers about furthernegotiations.James W. Hunt, vice president of Respondent and here-inafter referred to as Hunt, testified relative to the bargain-ing sessionof January 22, 1973:Q.Was there a discussion about the bargainingunit, who was to be in the bargaining unit and whowas not to be in the bargaining unit?A.Well, I remember at the first part of the meeting,that Paul had mentioned a concern about all of ourpeople being included in this and that it would bequite hard under some of our jobs to, and being thecompetition the way it was, to have them all includedin this, and one of the gentlemen said that,"Well, weweren't interested in all of them,we were having pres-sure from one of the other concrete premix outfits,we're just interested in your concrete outfit."Q. Do you recall who that was that made that re-mark?A.Well, I believe it was already stated here as Mr.Hawkins.Q. Do you recall any discussion-well, excuse me.Do you recall any other discussion with respect to thismatter of employees and employees being moved fromone job to another and things of this sort? HUNTBROTHERSCONSTRUCTION, INC.185A. Yes, all the way through from the December19th, I believe, up until we had settled this matter,there was quite a bit of discussion on this, in fact, itwas one of our biggest concerns.Hunt denied that the Union requested further bar-gaining, after the contract was signed. He also deniedstating that Hansen should read the contract. Relativeto the May 8 conversation, Hunt testified:Q. Describe for us what happened at this meetingat Templin's in your own words as you best recall it.A.Well, Jake had gotten a call from-I should sayone of our employees had told us that Mr. Hansenwould be down at Templin's and that we should talkto him, and we wanted to talk to him anyway, wewanted to find out-the purpose of our meeting wasfinding out why he had pickets on our job, and wewent down there and we chatted for quite awhile andwe asked him why he had pickets on our job, and hisconcern was that he hadn't gotten enough people outof this deal and that he thought that by something likethis that maybe that he could get more people orsomething, that we would, he thought maybe we couldtake care of making sure that he got more people fromMr. Purtle or something. This is the gist of what Igathered.Analysis and Conclusions1.The Collyer issueRespondent argues that this controversy should be de-ferred for referral to arbitration under the principle ofCol-lyer Insulated Wire,192 NLRB 837 (1971). The argument issomething less than vigorous, however. It was very brieflycovered at hearing and in the brief, the latter stating almostparenthetically thatCollyer"is not without possible merithere." Respondent felt "-no need to amplify-"its argu-ment.It is clear thatCollyerisnot applicable. Article XII ofthe contract is for "adjustment of disputes," and provides,in part,that the parties"-agree to give serious consider-ation-" to arbitration of disputes. That is hardly an en-forceable provision;arbitration is left to an agreement out-side the contract. In such circumstances,Collyerisnotavailable as a defense.Further, this controversy involves aquestion of representation rather than one of contract in-terpretation.Collyerisnot applicable in such a dispute.Germantown Development Co., Inc.,207 NLRB 586 (1973);Combustion Engineering, Inc.,195 NLRB 909 (1972);West-inghouseElectric Corporation,162 NLRB 768 (1967).2.Thewaiver issueAs outlined above, the Board on August 24, 1972, certi-fied the three unions involved herein as the joint exclusivebargaining representative of the unit comprised of all em-ployees employed by Respondent at its Coeur d'Alene,Idaho, operations,excluding all office clerical employees,carpenters,guards, and supervisors.Estimated total num-ber of covered employees was 29. The contract executedMarch 16, 1973, by its terms is limited to employees of thebatch plant, totaling 16 at that time, and it contains nolanguage indicating an intention to alter the unit or to af-fect in any manner the 13 employees not covered by thecontract. Further, both parties repeatedly insisted through-out the hearing that the contract coverage specifically andintentionally was limited to batch plant employees.General Counsel placed some reliance during the hear-ing on the alleged status of Inland Framing and Builders asanalter egoof Respondent. The proof does not supportthat contention. The evidence shows that Inland Framingand Builders is a legal partnership, registered with the Stateof Idaho, entirely separate and apart from Respondent.The partnership is several years older than Respondent. Itslast job was completed about 18 months ago, after whichall but 2 to 4 of its approximately 30 employees were per-manently laid off. Although the partnership and Respon-dent sometimes exchanged employees and equipment on atemporary basis, that activity appears to have been the ex-ception rather than the rule. There is no basis on which toconclude that the partnership and Respondent are one andthe same, nor is there any basis on which to conclude thatthe controversy herein concerns the partnership in anymanner, and it is so found. All discussion hereinafter referssolely to Respondent corporation, acting under its ownnamebut sometimes doing business under the firm nameof Empire Concrete.A principal question is whether, as a matter of fact, theUnion waived its right to demand representation of theresidual employees. (The question of a demand to bargainisdiscussed later.) The contract certainly does not, by itsterms, specifically state that the Union thereby waives itsright to represent residual employees. It does not evenmention them. Each side had its own reasons for wantingto limit application of the contract, but regardless of thosereasons, the contract left without an agreement almost halfthe employees of Respondent, all of whom are within theunit established by the Board. Respondent contends thatthe negotiated contract includes all subjects normally bar-gained, such as union recognition, union security,manage-ment rights, vacations, pay, and hours, and that such bar-gaining shows that residuals intentionally were omitted;that such subjects surely would not be bargained a secondtime,for the residuals; that such conduct constitutes awaiver of the right to represent all employees not coveredby the contract. In support of its contention, Respondentelicited testimony from its witnesses that at no time has theUnion requested that Respondent bargain for the residualemployees.The Union contends that the contract means what itsays; that it covers only batch plant employees and that allsubjects covered by the contract were negotiated for thoseemployees alone. The Union contends that it has, on sever-al occasions, discussed residual employees with Respon-dent and requested that it bargain for those employees.The witness,Hansen, testified that residual employees haveexpressed concern to him about their status, and haveasked him if the Union is going to represent them.General Counsel's witness, Kivett, testified to discussion,during negotiations, about the possibility of future con-tracts for operations other than the batch plant, although 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe said no future bargaining sessions were planned, otherthan those for the batch plant.General Counsel's witness,Hansen,testified that, at the bargaining session of October19, 1972, all 29 employees of Respondent were discussed;that he privately asked Kivett during the bargaining ses-sion of February 1, 1972, "this doesn'tmean that we arenot going to go on and talk about the rest of the employ-ees," to which Kivett replied"absolutely not"; that he toldJames Hunt in April 1973 that he felt he represented resid-ual employees and wanted to discuss them;that he dis-cussed employees on the Airway Heights job with JamesHunt, and later caused picketing at the job "for recogni-tion"of his union on behalf of residual employees; andthat he caused picketing of Respondent's Pritchard,Idaho,job for the same purpose,and discussed that picketing withJames Hunt.Respondent'switness,Dodge,called by the GeneralCounsel,testified that,during the bargaining session ofJanuary22, 1973,there was a statement by James Hawkinsof the Union "along that line,"when he asked if the state-ment was "We are not interested in your housing . . . wewon't have anything to do with these other things. Thatwill all have to wait for some other time."Respondent'switness,James Hunt,testified to the same effect on cross-examination. These two witnesses,together with GeneralCounsel'switnesses,Avery andKivett, provide solid sup-port for the testimony of Hansen.Hansen testified that he discussed with Respondent allemployees in the unit,both before and after the election;that in no instance was there talk of limiting the Union'srepresentation to employees of the batch plant. Hansentestified that he talked with James Hunt on several occa-sions about representing residual employees.Hunt deniedthose statements.Hansen's version has support in the rec-ord, and his version is credited.Hansen testified that hecaused picketing at two of Respondent's jobsites where re-siduals were employed,for the purpose of obtaining recog-nition of his union as a representative of those employees.Thattestimony was not challenged or contradicted by Re-spondent.The record thus is devoid of any testimony or evidenceshowing a specific waiver.The onlyportion of the contractapplicable to this part of the controversy is the article I,recognition clause,quoted above.That clause,by its termsand by acknowledgment of both the Union and the Re-spondent,limits its coverage to batch plant employees. Thecontract is silent,so far as residual employees are con-cerned.Silence cannot constitute a waiver; if the Union isto be charged with a waiver,it can only be on the basis ofspecific contractual expression of a clear and unmistakablenature.Wisconsin AluminumFoundry Co.,Inc.,173 NLRB1160 (1968),enfd.440 F.2d 393 (C.A. 7, 1971);FederalCompress&WarehouseCompany,166 NLRB 664 (1967),enfd.in relevant part 398 F.2d 631(C.A. 6, 1968);TimkenRoller BearingCompany,138 NLRB 15(1962), enfd. 325F.2d 746 (C.A. 6, 1963);PerkinsMachine Company,141NLRB 98 (1963);The Jacobs Manufacturing Company, 94NLRB 1214(1951).The record contains extensive testimony concerning bar-gaining sessions prior to execution of the March 16 con-tract.Thattestimony is as silent as the contract,so far as awaiver is concerned.No witness testified to an intent onthe part of the Union to waive representation of the resid-ual employees.Respondent urges finding of a waiver by inference. Thatargument is not accepted.First,a waiver must be clear andunmistakable,which is almost tantamount to saying "ex-pressly stated." As pointed out above, such a waiver can-not be found in the contract or the testimony. Second, evenif a waiver legally and in the abstract can be implied (anarguable proposition), an inference cannot be drawn in thiscase to support Respondent's argument.So far as the con-tract is concerned, limitation of its coverage to approxi-mately half the employees of the unit, without any state-ment about the other half, precludes an inference of waiverof interest in such other half. Execution of more than onecontract in a unit of employees is a common occurrence.There are many reasons for multiple contracts, but no casewas cited by Respondent, and none was found, whereinexecution of a contract for fewer than all employees of aunit was found to constitute a waiver of representation ofremaining employees.So far as the testimony is concerned,no witness support-ed the theory of implied waiver. Respondent's witnesses(particularly Dodge and Hunt) made it clear that Respon-dent recognized, and talked about, the possibility of futureconsideration of residual employees. General Counsel'switnesses(particularlyKivett and Hansen)clearly estab-lished that the contract of March 16 was intended to coveronly batch plant employees, and that residual employeeswould be discussed later.In such circumstances,even animplied waiver is precluded.It isfound that the Union did not waive its right andduty to represent the residual employees.3.Therequest to bargain issueRespondent argues in its brief that there is "-absolutelyno proof of a demand for bargaining."It is argued that thisproposition is established by: (a) No written request forbargaining was made by Hansen, (b) the employees Han-sen claimed to represent did not constitute an appropriatecollective-bargaining unit,nor did his union represent amajority of them, (c) Hansen did not establish his authorityto speak for the joint representative(the three unions hereinvolved).Itmay well be,as alleged by Respondent,that Hansenwas not as diligent or as alert as he should have been, in hisrelationship with Respondent.It also may be that Hansen'srequests to bargain were less than perfect in the making.However,perfection is not required in this situation. Therecord as a whole shows that Hansen did speak for thejoint representative,he requested that Respondent bargainfor the residual employees,and Respondent refused to bar-gain.It is so found.(a) It is not necessary that a request to bargain be re-duced to writing.Respondent argues"allwe have is his(note:Hansen's) testimony and that does not develop anyclean or clear representation request."As noted above,Hansen's testimony has record supportin the testimony of others,and it is credited.He testifiedthat he talked with James Hunt,and asked where the resid- HUNT BROTHERSCONSTRUCTION, INC.187ual employees were; he testified that James Hunt asked ifHansen had read the March 16 contract, and told Hansenthat he (Hunt) would not talk about the other employees;he testified that he told James Hunt "I represented thosepeople, and that I certainly wanted to discuss them"; hetestified that he caused picketing at two of Respondent'sjobsites for "recognition," and that he told James Hunt hewanted to represent the rest of Respondent's employeesnot covered by the March 16 contract. It is found that suchtestimony, together with Respondent's acknowledged re-fusal to negotiate for the residual employees, clearly estab-lishes an adequate request to bargain.De Luca Brothers,Inc.,201 NLRB 49 (1973). Respondent's refusal to bargaincontinues to the present.EssexWire Corporation,188NLRB 397 (1971).(b) So far as the bargaining unit is concerned, the recordshows that Respondent's challenge is without merit. TheCertification of Representative defines the unit, and statesthat it includes approximately 29 members. The vote wasin favor of the three unions here involved. That vote hasnot been found improper. There has been no request forclarification or change of the unit. Respondent argues thatthe background of the March 16 contract "-leaves nodoubt that the negotiated labor agreement contemplatedthe same bargaining unit as that intended by the unions intheir agreement for Consent Election." That is patently inerror, because of the different wording in the two docu-ments. The contract specifically excludes "other employ-ees." Respondent asks in its brief "Then, what is there thatwould bar the parties from mutually increasing the size ofthe unit, or reducing the size of the agreed upon unit?" Theanswer is obvious-the parties did not "mutually" changethe size of the unit. They merely executed a contract tocover a portion of the unit, with the remainder to be cov-ered at a later date. It is Respondent who seeks, unilateral-ly, to change the size of the unit. That cannot legally beaccomplished, since the Board's certification is conclusiveunless and until changed by the Board or through propermutual action.T. 0.Metcalf Co. v. N. L. R. B.,405 F.2d 1022(C.A. 1, 1969), enfg. 171 NLRB 1225 (1968);Jay Kay MetalSpecialists Corp.,173 NLRB 342 (1968). It is found that theresidual employees here involved are included within theappropriate unit.(c)The record as a whole clearly shows that Hansenspoke for the joint representative when he stated to Re-spondent that the residual employeeswereconsidered tobe within the unit described in the Board's certification,and when he requested bargaining for those employees.Hansen's position with the Operating Engineers is authori-tative and unchallenged-he spoke for Local 370. Kivett'sauthority to speak for the Teamsters, Local 690, also isclear and unchallenged. Harold Avery's authority to speakas field representative for Laborer's Local 238 was notquestioned.Kivett's testimony concerning the informality of his se-lection as spokesman for the limited purpose ofnegotiatingtheMarch 16 contract is unchallenged and credited. Therecord shows thatHansen,Kivett, and Avery were presentat nearly all the negotiationsessions.Hansentestified thathe was the person primarily active in handling the petitionsfor the Board election; that he visited Respondent, accom-panied byAvery,the first part of April 1973 to sign up newmembers,and that he told James Hunt that he felt he rep-resented the residual employees;that Averywas with himduring the conversation with Respondent's representativesat Templin'sRestaurant on May 8,when picketing andpossible future negotiations were discussed.Kivett testifiedat length,and there was no indication that he objected inany manner to Hansen's filing of the charge herein, or toHansen's requesting that Respondent bargain for the resid-ual employees.Avery testified to an active part in the pick-eting activity at Respondent's jobsites,including the print-ing of picket signs.The foregoing testimony is credited,and largely supported by other testimony or unchallengedby Respondent.Finally,there is no indication in the recordthat Respondent ever based its refusal to bargain on anyalleged lackof authority held byHansen;the only basis ofrefusal to recognize the Union was the alleged waiver.In view of the foregoing, it is clear that Hansen acted forthe joint representative when he requested that Respondentbargain,and it is so found.4.Minor issue raised by RespondentRespondent raised a minor issue, and alleged that thecomplaint should be dismissed." It was alleged that thecomplaint was not timely filed, because it is dated morethan 6 months after a charge from which the complaintvariesmaterially.Respondent quotes no authority for itsposition, and none appears.It is found that there is no material variance between thecharge and the complaint. Further, if Respondent felt thatclarification of the complaint was necessary, or that a mo-tion was in order prior to answer, there was ample time forsuch action during the pleading stage of this controversy.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondent's activities set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall order that it ceaseand desist therefrom, and upon request, bargain collec-tivelywith the Union and the other joint representatives,Laborers International Union of North America, LocalNo. 238, AFL-CIO, and Teamsters Local Union No. 690,affiliatedwith Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, asthe exclusive bargaining representative of all employees in6 Respondent'smotion to dismiss, made at the hearing,hereby is deniedas having no legal basis 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe appropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2. International Union of Operating Engineers, LocalNo. 370,AFL-CIO,theUnion,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees employed by Hunt Brothers Construc-tion,Inc., at its Coeur d'Alene,Idaho, operations, exclud-ing all office clerical employees,carpenters,guards, andsupervisors as defined in the Act,constitute a unit appro-priate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.The captioned labor organization,together with La-borers International Union of North America,Local No.238, AFL-CIO, and Teamsters Local Union No.690, affi-liated with Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Independent,is the ex-clusive(joint)representative of all employees in the afore-said appropriate unit for the purpose of collective bargain-ing.5.By refusing,on or aboutApril1,1973, and at alltimes thereafter,to bargain collectively with the Union andthe two other above-described labor organizations as theexclusive(joint)bargaining representative of all employeesof Respondent in the appropriate unit,Respondent has en-gaged in,and is engaging in, unfair labor practices withinthe meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondent hasinterfered with,restrained,and coerced,and is interferingwith,restraining,and coercing,employees in the exerciseof the rights guaranteed to them in Section7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommended Order omitted from publication.]